UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6245



WILBUR BRUCE ALLEN,

                                           Petitioner - Appellant,

          versus

JOHN TAYLOR, Warden,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-96-435-3)


Submitted:   May 15, 1997                   Decided:   May 29, 1997


Before RUSSELL, HALL, and HAMILTON, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Wilbur Bruce Allen, Appellant Pro Se. Marla Graff Decker, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the magistrate judge's order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994

& Supp. 1997).* We have reviewed the record and the magistrate
judge's opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the magistrate judge. Allen v. Taylor, No. CA-96-435-3

(E.D. Va. Jan. 10, 1997). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




    *
      The parties consented to the jurisdiction of the magistrate
judge pursuant to 28 U.S.C. § 636(c) (West 1994 & Supp. 1997).

                                2